Citation Nr: 0629144	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  98-14 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for overuse 
syndrome of the left knee, currently evaluated at 10 percent.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated at 10 
percent.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for lateral patellar subluxation and instability of 
the right knee.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from January 1954 to September 
1957.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
then sought on appeal.  In January 2000, the Board remanded 
the case to the RO for additional development and the case 
was subsequently returned to the Board for further appellate 
review.

In a decision dated in June 2002, the Board denied the 
benefits sought on appeal.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in May 2003, 
the Court granted a Joint Motion for Remand (Joint Motion) 
and vacated the Board's decision.  The case was subsequently 
returned to the BVA, and in February 2004, the Board remanded 
the claims to the RO for additional development.  The case 
had been returned from the RO for further appellate review.


REMAND

As a preliminary matter, the Joint Motion filed at the Court 
in this case noted that during this appeal that an October 
2000 rating decision granted service connection for 
additional disorders of the knees, specifically degenerative 
joint disease of the left knee and lateral patellar 
subluxation and instability of the right knee.  However, the 
Joint Motion indicated that it was unclear from the Board's 
June 2002 decision whether the issues of the initial 
evaluations for degenerative joint disease of the left knee 
and lateral patellar subluxation and instability of the right 
knee were on appeal.  

In this case the veteran has essentially contended that his 
knees were worse than currently evaluated.  The RO 
effectively increased the evaluations for the veteran's left 
and right knee disabilities by granting service connection 
and assigning separate evaluations for different 
manifestations of his bilateral knee disabilities.  However, 
the veteran's basic contention that his knees are more severe 
than currently evaluated remains unchanged and can only be 
resolved by addressing not only the issues originally denied 
by the May 1998 rating decision, but also those included by 
the October 2000 rating decision as part of his service 
connected disabilities.  Esteban v. Brown, 6 Vet. App. 259 
(1994) Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, 
because the veteran is entitled to consideration of all 
appropriate diagnostic code provisions, the issues on appeal 
are as set forth on the title page of this decision.  38 
C.F.R. § 19.35 (Providing that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.).      

After the case was returned to the BVA following the 
development requested by the Board in February 2004, the 
veteran through counsel requested a hearing before a Member 
of the BVA at the RO in correspondence to the Board dated in 
July 2006.  The attorney pointed out that his office had only 
begun representing the veteran following the Board's June 
2002 decision and that he had not previously had a BVA 
hearing.  Since the hearing request is timely, having been 
received less than 30 days after being notified in June 2006 
that the case was being returned to the Board, 38 C.F.R. 
§ 20.1304(a), the request for a BVA hearing at the RO will be 
honored.

The claim is therefore REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran when further action on his part is required.  
Upon REMAND: 

The veteran should be scheduled for a BVA 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


